PER CURIAM.
J.C. appeals his adjudication of delinquency on grounds that the trial court failed to make the required statutory findings pursuant to section 39.052(4)(e)(l), Florida Statutes (Supp.1996). When a trial court finds that adjudication and commitment are appropriate, it must specify its reasons for that conclusion, either on the record or in writing. § 39.052(4)(e)(l), Fla. Stat. See J.R.C. v. State, 696 So.2d 822 (Fla. 2d DCA 1997); J.M. v. State, 692 So.2d 308 (Fla. 4th DCA 1997); M.C. v. State, 687 So.2d 832 (Fla. 4th DCA 1996). The trial court did not specifically state the basis for its decision to adjudicate and commit the appellant. Accordingly, we reverse and remand this cause for a new disposition hearing with leave to the trial court to again sentence appellant to a level six facility after providing requisite reasons for the sentence.
REVERSED and REMANDED.
DELL, POLEN and STEVENSON, JJ, concur.